Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      04-NOV-2022
                                                      01:58 PM
                           SCPW-XX-XXXXXXX            Dkt. 27 ODDP

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                  GREGORY WILLIAMSON, Petitioner,

                                 vs.

  THE HONORABLE JAMES H. ASHFORD, Judge of the Circuit Court of
              the First Circuit, Respondent Judge,

                                 and

             ALLIANCE PERSONNEL, INC., Respondent.
________________________________________________________________

                         ORIGINAL PROCEEDING
                        (CIV. NO. 13-1-1840)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ. and
      Circuit Judge Johnson, assigned by reason of vacancy)

            Upon consideration of the “Emergency Supplement
Notification Addition to the Emergency Third Supplement Mandamus
Writ to the Emergency Non-Hearing Motion of August 25, 2020,”
which was filed as a petition for writ of mandamus on October
24, 2022, the documents attached and submitted in support, and
the record, Petitioner has not demonstrated a clear and
indisputable right to relief from this court.    See Kema v.
Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338 (1999).
     Moreover, Judgment in Civil No. 13-1-1840 was filed on
December 15, 2015, and Petitioner did not file an appeal of that
Judgment.    The first petition for writ of mandamus in this
original proceeding was denied by order filed on September 4,
2020.    Approximately nine months later, on June 15, 2021,
Petitioner submitted another document that was filed as a second
petition for writ of mandamus in this same original proceeding.
This second petition was denied by order filed on June 17, 2021.
Approximately one year later, Petitioner filed the subject third
petition for writ of mandamus, which this court denies by this
order.   This original proceeding is closed.   Accordingly,
           IT IS HEREBY ORDERED that the petition is denied.
           IT IS HEREBY FURTHER ORDERED that the appellate clerk
shall process the petition without payment of the filing fee.
           IT IS HEREBY FINALLY ORDERED that the appellate
clerk’s office shall not accept any further filings in this
closed proceeding.
           DATED: Honolulu, Hawaii, November 4, 2022.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Ronald G. Johnson




                                 2